DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

Claim Status
Claims 1-5, 7-12, 14-18 are rejected under 35 USC § 103

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Igahara et al. (US 20190095116 A1), in view of Kanno (US 20190004964 A1) in view of Farhan et al. (US 20080228997 A1) [Farhan], further in view of PALEY et al. [US 20200089580 A1]

Regarding Claim 1, Igahara discloses, a semiconductor apparatus for use with persistent storage media, comprising ([0060] The memory system is realized as a solid state drive ( SSD). Examiner points to applicant's section [0079]):
one or more substrates (FIG. 1. Examiner indicates that FIG 1 shows the system having SSD  that contains several logic unit like controller, NAND flash memory and DRAM and all these logic units are built on substrate.  Wikipedia defines - a) substrate is a term used in materials science to describe the base material on which processing is conducted to produce new film or layers of material such as deposited coatings, b) A central processing unit (CPU), also called a central processor or main processor, is the electronic circuitry within a computer, c) Circuits can be constructed by photolithographic techniques on a laminated substrate. Since the ref contains CPU and many other electronic circuits it contains substrates); and
logic coupled to the one or more substrates (FIG. 1. Examiner indicates that FIG 1 shows the system having SSD that contains several logic unit like controller, NAND flash memory and DRAM and all these logic units are coupled to the substrates on which they are built upon), 
wherein the logic is at least partly implemented in one or more of configurable logic and fixed-functionality hardware logic ([0064] The SSD 3 includes a controller 4 and a nonvolatile memory (e.g., NAND flash memory) 5. The controller 4 may be realized with a circuit such as system-on-a-chip (SoC). The SSD 3 may include a random access memory such as DRAM 6 as a volatile memory. Alternatively, a random access memory such as SRAM may be included in the controller 4. Examiner indicates that the controller 4, an SOC is a fixed function logic since the entire function comes on a chip that cannot be changed. The logic used to cause the 3 logic units in SSD 3 communicate with each other and with the host is configurable logic), 
the logic (FIG. 1, 4-controller) coupled to the one or more substrates to: 
receive information regarding two or more Endurance Groups and two or more namespaces from the persistent storage media, (FIG. 1, 13-NAND I/F) ([0087] “Thus, in these four modes, an endur-ance is lowest in the QLC mode and an endurance is highest in the SLC mode.” Table in FIG. 8 shows the collected/received information of the LBA range and the write mode (which indicates endurance groups) and table in FIG 9 shows the collected/received information of the different name spaces and the corresponding endurance groups.),
create two or more logical to physical translation maps (FIG. 3, LUT) for the persistent storage media (FIG. 1, 3-SSD) ([0095] "mapping between each logical block address (LBA) and each physical address is executed by using a lookup table (LUT) 33 functioning as an address conversion table ( logical/physical address conversion table)". Examiner indicates that LUT is similar to L2P), 
associate a respective group of the two or more Endurance Groups with each of the two or more logical to physical translation maps, ([0070] "shown in FIG. 8, a relationship between an LBA range and a write mode corresponding to the LBA range". [0078] "The NANO flash memory 5 may execute a write operation in an SLC, MLC, TLC or QLC mode". [0183] "Rule (2): When an LBA designated by a write command is included in an LBA range with which a write mode is associated, user data is written into the NANO flash memory in the associated write mode". Examiner indicates that each LBA range where a number of logical addresses are mapped to a number of physical addresses is a group and each group is associated with 
    PNG
    media_image1.png
    5
    14
    media_image1.png
    Greyscale
one of the write modes. FIG. 32 S357, S362 and S366 show 3 different LUT corresponding to write mode SLC/TLC/QLC), 
assign priority information to the respective groups, of the two or more Endurance Groups, ([0352] As such indices, the total number of logical addresses mapped in a physical address space (utilization). Based on such indices, when the capacity or endurance prioritized, a write mode with larger number of bits per cell (for example, QLC mode) is selected, and when the performance is prioritized, a write mode with smaller number of bits per cell (for example, SLC mode) is selected. Examiner indicates that each LBA range is associated with a write mode [0070] and one of the write mode is prioritized over another and hence logical to physical (L2P) group also gets prioritized), and
[initialize the respective groups of the two or more Endurance Groups at boot time based on the assigned priority information], wherein a first snapshot associated with a first logical to physical translation map having a [first priority] is loaded [prior to a second snapshot associated with a second logical to physical translation map having a different second priority when resources are not available to load the second snapshot] ([0095] “.. An address conversion table (LUT 33) may be loaded to the DRAM 6 from the NAND flash memory 5 when the SSD 3 is powered on.”) 
Igahara teaches loading L2P table during boot time or power on time. Igahara teaches grouping LBA ranges based on write mode and each LBA ranges is associated to an L2P group. However, Igahara does not explicitly teach physically separate L2P table and does not teach their loading priority. Also Igahara does not disclose initializing the endurance groups. 
Kanno teaches multiple L2P or address conversion unit/table. 
[initialize the respective groups of the two or more Endurance Groups at boot time based on the assigned priority information, wherein a first snapshot associated with] a first logical to physical translation map [having a first priority is loaded prior to a second snapshot associated with] a second logical to physical translation map [having a different second priority when resources are not available to load the second snapshot]. (Kanno: “[0084] In the present embodiment, a lookup table (LUT) is divided so as to correspond to the regions, in other words, the namespaces. In other words, LUT #1, LUT #2, . . . , LUT #31, LUT #32 and LUT #33 corresponding to region #1, region #2, . . . , region #31, region #32 and region #33, respectively, are managed by the SSD 3.” The first logical to physical translation map and the second logical to physical translation map mentioned here is interpreted to be from two different L2P table since they have different priorities. Reference paragraph [0027] also mentions separate L2p tables and hence the mapping of separate L2P tables is presented here before presenting the mappings for initialize based on priority.   )
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Kanno's system would have allowed lgahara to facilitate having multiple LUT tables or logical to physical translation table. The motivation to combine is apparent in lgahara's reference, because having LUT for each memory region or endurance group would make each LUT table smaller and during power on only the LUTs associated with those memory regions that are loaded can be loaded and hence loading time on power on or boot time can be shorter and also access to the LUT would be faster due to smaller size of the LUT.  
The combination of Igahara and Kanno teaches having multiple LUTs and loading LUTs during power on or boot time. However, Igahara/Kanno does not teach initializing endurance groups and prioritize loading one group and its corresponding LUT over another. Farhan teaches initializing endurance groups and prioritize loading one group over another.
Farhan discloses initialize the respective groups of the two or more Endurance Groups at boot time based on the assigned priority information, [wherein a first snapshot associated with a first logical to physical translation map] having a first priority is loaded prior to [a second snapshot associated with a second logical to physical translation map] having a different second priority when resources are not available to load the second snapshot, wherein the first and second priorities are based on a boot priority of the two or more namespaces, [wherein logical block addresses of the two or more namespaces are interleaved], and wherein boot data associated with the first snapshot is utilized in a boot process prior to loading of the second snapshot to continue the boot process (Farhan: [0019] “Referring to an embodiment shown in FIG. 3, the first priority zone 150, is a smaller capacity zone than the …”. Farhan: [0020] “The IHS 100 will communicate with the SSD 126 during the power-up phase allowing the operating system for the IHS 100 to access whatever data is needed by the operation system to complete start-up. For example, … the SSD 126 may store all or a portion of the operating system itself and further reduce the start-up time for the IHS 100 by having the operating system data available to the processor 102 quicker”. Farhan: [0023] “In summary, an embodiment of the SSD 126 divides the solid state memory components 134 into two zones 150, 151 with different power-up initialization sequences for reasons such as performance or reliability. … the first priority zone 150 has a relatively small amount of flash memory and .. is initialized in a short amount of time … Alternatively, the entire operating system for an IHS 100 can be loaded into a higher priority solid state or flash zone 150 of the SSD 126 in order to improve start-up or boot-up time…”. Farhan groups SSD into zones and initializes the zones based on boot priorities. The priority can be based on the presence of the operating system partially or fully in a zone or if the size of the zone is small and can be booted quickly or if there are some reliability issues/impacts. Also, if a Zone containing part of an operating system or the full OS is loaded first (as mentioned in Farhan [0020]) then that OS piece can be run and load other zones having second/third priorities and containing rest of the OS or other data needed to complete the boot process . This is similar to applicant’s utilizing data from first snapshot for loading data for second snapshot in the boot process as is claimed by the application. When a storage zone or block is made available for use, it also requires to make available the LUT/L2P table associated with that storage block because the use of any physical block indicates it is containing data of some logic block. If that physical block is not linked to any logical block then the data in that physical block is considered invalid as taught in Igahara: [0096] “data not associated with any logical address will be referred to as invalid data.” ) 

Farhan teaches initializing SSD endurance groups at boot time based on a boot priority. However, Farhan did not teach wherein logical block addresses of the two or more namespaces are interleaved. 
Patley discloses, [initialize the respective groups of the two or more Endurance Groups at boot time based on the assigned priority information, wherein a first snapshot associated with a first logical to physical translation map having a first priority is loaded prior to [a second snapshot associated with a second logical to physical translation map] having a different second priority when resources are not available to load the second snapshot, wherein the first and second priorities are based on a boot priority of the two or more namespaces] wherein logical block addresses of the two or more namespaces are interleaved, and [wherein boot data associated with the first snapshot is utilized in a boot process prior to loading of the second snapshot to continue the boot process] (Patley:  [0029] “FIG. 2 illustrates a conceptual diagram 200 of an exemplary approach that can be used to disparately distribute slices/sub-slices of context information over a sequential range of LBAs associated with the non-volatile memory 118, ... In particular, and as shown in FIG. 2, each sub-slice 152 of each slice 152 can be interleaved in succession such that the slices 152/sub-slices 152 disparately cover the non-volatile memory LBA range 204. ... Notably, this approach can provide the benefit of a naturally load-balanced distribution of data across the non-volatile memory LBA range 204”).


Regarding claim 2, the combination of lgahara/Kanno/Farhan/Patley discloses, load a logical to physical translation map associated with the group to be initialized (lgahara: [0095] The management of mapping between each logical block address (LBA) and each physical address is executed by using a lookup table (LUT) 33 functioning as an address conversion table ( logical/physical address conversion table). An address conversion table (LUT 33) may be loaded to the DRAM 6 from the NANO flash memory 5 when the SSD 3 is powered on).

replay any journals associated with the loaded logical to physical translation

map (lgahara: [0094] The controller 4 may function as a flash translation layer (FTL) configured to execute data management and block management of the NANO flash memory 5. The data management executed by the FTL includes (1) management of mapping data indicative of relationship between each logical address and each physical address of the NANO flash memory 5. Examiner indicates that applicant keeps latest mapping in the iournal and replays it after the logical to physical map table is loaded to get the latest mapping. Ref controller 4 configures the latest logical to physical address mapping by executing FTL which serves same goal of getting latest mapping). 

Regarding claim 3, the combination of lgahara/Kanno/Farhan/Patley discloses, mark the initialized group as ready for commands (Farhan: [0019] Once the initialization period is completed for the SSD 126, the operation of data storage/retrieval can be handled   as necessary for the given application. Examiner indicates that being ready to handle 'the operation of data storage/retrieval' indicates it is marked or flagged as ready to execute commands. Farhan: [0021] “FIG. 4 ... Upon start-up of the IHS 100, … The SSD 126 communicates to the processor 102 that the SSD 126 is initializing 162. At this point, initialization of the first priority zone 150 commences 164. Once the first priority zone 150 is fully initialized, the SSD 126 communicates to the processor 102 that the first priority zone 150 of the SSD 126 is ready for use 166 and use of the first priority zone 150 memory components 134 is allowed 168”.).
Regarding claim 4, the combination of lgahara/Kanno/Farhan/Patley discloses, wherein the logic is further to: initialize two or more of the respective groups in parallel (Farhan: [0019] The zones 150, 152 can be initializing simultaneously or in parallel).
Regarding claim 5, the combination of lgahara/Kanno/Farhan/Patley discloses, wherein the logic is further to: receive the priority information for the respective groups from a host (lgahara: [0246] A write mode may be associated with a logical address range by directly or indirectly designating the write mode by the host 2. The host 2 may designate a write mode (SLC mode 15, TLC mode 16, or QLC mode 17) for a logical address range. The host 2 may designate a read/write performance (e.g., high/low, or the like) expected for the logical address range. Examiner indicates that the host prioritizes the write mode and since each logical to physical (L2P) group is associated with some write mode, the L2P groups also gets prioritized by the host).  
Regarding claims 8-12, these claims are system claims corresponding to the apparatus claim 1-5 and is rejected for the same reasons mutatis mutandis. Regarding the additional limitation in claim 8, the combination of lgahara/Kanno/Farhan/Patley discloses, an electronic storage system, comprising: a controller (lgahara: [0057] In general, according to one embodiment, a memory system includes a nonvolatile memory and a controller electrically connected to the nonvolatile memory).


Regarding claims 14-18, these claims are the method claims corresponding to the apparatus claim 1-5 and is rejected for the same reasons mutatis mutandis.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Igahara in view of Kanno, in view of Farhan, in view of Patley as applied to claim 1 above, and further in view of Qiu et al. US 20160225915 A1) 
Regarding claim 7, the combination of Igahara, Kanno and Farhan teaches all the limitations of claims 1.
However neither one of Igahara or Kanno or Farhan explicitly facilitates, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates.
Qui discloses, wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates ([0030] a metal oxynitride transistor (300, FIG. 3) for forming an electronic circuit comprises a substrate (105) with substrate thickness (105t); a first metal oxynitride channel layer (110) with a first metal oxynitride energy gap E.sub.g1).
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Qui’s system would have allowed Igahara/Kanno/Farhan to facilitate - the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates. The motivation to combine is apparent in Igahara/Kanno/Farhan’s reference, because all logic circuits are made using various logic gates and all logic gates are made by transistors having channel regions. 

Response to Arguments
Applicant's arguments filed 02/23/2021 have been fully considered but they are now moot due to new citations added for rejecting the added new limitation.


Applicant respectfully submits that the current grounds for rejection are moot, particularly in view of the amended claim language. Applicant argues that the Examiner has not established that the cited reference discloses operations "wherein the first and second priorities are based on a boot priority of the two or more namespaces, wherein logical block addresses of the two or more namespaces are interleaved, and wherein boot data associated with the first snapshot is utilized in a boot process prior to loading of the second snapshot to continue the boot process, " as recited in amended claim 1.
Examiner respectfully disagrees. Applicant quoted sections from Igahara and Kanno. However, priority based booting is addressed by Farhan. In response to amended claim, other sections from Farhan is quoted for rejecting the new limitation. Also, Patley is quoted to teach LBA interleaving. The addition of new quotes from Farhan and the addition of new prior art Patley makes the current argument moot.


Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO Application/Control Number: 16/177,285 Page 7 Art Unit: 2138 MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.H/Examiner, Art Unit 2138                                                                                                                                                                                                        
/SHAWN X GU/
Primary Examiner, AU2138